DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Response to Amendment
This office action is in response to the amendment filed 11/23/21. Claims 1 and 5-12 have been amended, no claims have been cancelled, and no new claims have been added. Thus claims 1-12 are presently pending in this application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nogami in view of Zhang (10,842,703).
With respect to claim 1, Nogami discloses a therapeutic vibration device for applying vibration to a patient, comprising: a vibration generator (1, fig 1) having an end (2, fig 1) and a boot (4, fig 1) attached to the end of the tuning fork and having an irregular surface (4-4, fig 
Nogami lacks the boot having a dimpled surface.
However, Zhang teaches a massage device (1, fig 1) with a massage head surface (03, fig 1) with dimples (dimples in between hills 41, fig 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the surface of the boot of Nogami to be dimpled as taught by Zhang so as to achieve an efficient treatment effect (see col 3, lines 16-17 of Zhang). 
With respect to claim 2, the modified Nogami shows that the dimpled surface is spherically contoured (see surface 4-4, fig 6B; the end is spherically shaped).
With respect to claim 3, the modified Nogami shows the dimpled surface has a dome shape (see surface 4-4, fig 6B; the end is a dome that protrudes outward).
With respect to claim 4, the modified Nogami shows the dimpled surface has a convex shape (see surface 4-4, fig 6B; the end is protruding convex).
With respect to claim 5, Nogami discloses a therapeutic vibration device for applying vibration to a patient (Abstract, lines 5-10), comprising: a tuning fork (1, fig 1) having an end (2, fig 1) and a boot (4, fig 1) attached to the end of the tuning fork and having an irregular surface (4-4, fig 6(B)) 15sized and shaped to contact a patient to transmit vibrations to the patient for therapeutic benefits (see col. 4, lines 40-44).
Nogami lacks the irregular surface of multiple surface irregularities.
However, Zhang teaches a massage device (1, fig 1) with a massage head surface (03, fig 1) with multiple surface irregularities (dimples in between hills 41, fig 4).

With respect to claims 6 and 10, the modified Nogami shows the multiple surface irregularities comprise dimples (see modification by Zhang; dimples in between hills 41, fig 4 of Zhang) 
With respect to claims 7 and 11, the modified Nogami shows that the irregular surface comprises a 20smooth surface having dimples (after the modification by Zhang the surface is smooth with dimples; see fig 4 of Zhang).
With respect to claim 8, the modified Nogami shows that the irregular surface is spherically contoured (see surface 4-4, fig 6B; the end is spherically shaped).
With respect to claim 9, Nogami discloses a boot (4, fig 1) for a therapeutic vibration device for applying vibration to a patient (Abstract, lines 5-10), the improvement comprising: the boot having an irregular surface (4-4, fig 6(B)) sized and shaped to contact a patient to transmit vibrations to the patient for therapeutic benefits (see col. 4, lines 40-44).
Nogami lacks the irregular surface of multiple surface irregularities.
However, Zhang teaches a massage device (1, fig 1) with a massage head surface (03, fig 1) with multiple surface irregularities (dimples in between hills 41, fig 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the surface of the boot of Nogami to be dimpled as taught by Zhang so as to achieve an efficient treatment effect (see col 3, lines 16-17 of Zhang).
.
Response to Arguments
Applicant’s arguments, see pg. 2, filed 11/23/21, with respect to the rejection(s) of claim(s) 5 and 9 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of new art reference Zhang.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153. The examiner can normally be reached Monday - Friday 8 AM - 4 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KELSEY E BALLER/            Examiner, Art Unit 3785 

/JUSTINE R YU/            Supervisory Patent Examiner, Art Unit 3785